Title: From Benjamin Franklin to Jane Mecom, 28 June 1756
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister
New York, June 28. 1756
I received here your Letter of extravagant Thanks, which put me in mind of the Story of the Member of Parliament, who began one of his Speeches with saying, he thank’d God he was born and bred a Presbyterian; on which another took leave to observe, that the Gentleman must needs be of a most grateful Disposition, since he was thankful for such very small Matters.
You desire me to tell you what I know about Benny’s Removal and the Reasons of it. Sometime last Year, when I return’d from a long Journey, I found a Letter from him which had lain some time unanswered; and it was some considerable Time afterwards before I knew of an Opportunity to send an Answer. I should first have told you, that when I set him up at Antigua, he was to have the Use of the Printing House on the same Terms with his Predecessor, Mr. Smith; that is, allowing me one Third Part of the Profits. After this, finding him diligent and careful, for his Encouragement I relinquish’d that Agreement, and let him know that as you were remov’d into a dearer House, if he paid you yearly a certain Sum, I forget what it was, towards discharging your Rent, and another small Sum to me in Sugar and Rum for my Family Use, he need keep no farther Accounts of the Profits, but should enjoy all the Rest to himself. I cannot remember what the whole of both Payments amounted to, but I think they did not exceed £20 a Year. The Truth is, I intended from the first to give him that Printing House; but as he was very young and unexperienc’d in the World, I thought it best not to do it immediately but to keep him a little dependent for a Time, to check the flighty Unsettledness of Temper which on several Occasions he had discovered; and what I receiv’d from him I concluded to lay out in new Letters, that when I gave it him intirely it might be worth his Acceptance. And if I should die first, I put it in my Will, that the Letters should be all new cast for him. This Proposal of paying you and me a certain annual Sum did not please him; and he wrote to desire I would explicitly tell him how long that annual Payment was to continue, whether on Payment of that, all prior Demands I had against him for the Arrears of our first Agreement, were likewise cancel’d, and finally insisted that I would name a certain Sum that I would take for the Printing House, and allow him to pay it off in Parts as he could, and then the Yearly Payments to cease; for tho’ he had a high Esteem for me, yet he lov’d Freedom, and his Spirit could not bear Dependance on any Man, tho’ he were the best Man living. This was the Letter which occasionally remain’d, as I said, so long unanswer’d. At which he took farther Offence, and before I could answer it, I receiv’d another from him, acquainting me, that he had come to a Resolution to remove from that Island; that his Resolution was fix’d, and nothing that could be said to him should move or shake it; and propos’d another Person to me to carry on the Business in his Room. This was immediately follow’d by another and a third Letter to the same purpose, all declaring the inflexibility of his Determination to leave the Island; but without saying where he propos’d to go, or what were his Motives. So I wrote him that I should not attempt to change his Resolution; that I made no Objection to his Quitting, but wish’d he had let me know where he was going: That as to the Person he recommended to succeed, I had kept the Office there after Mr. Smith’s Decease in hopes it might be of use to him (Benny) but since it was not agreable to him to continue in it, I did not incline to be concern’d with any other there. However, if the Person would buy it, I nam’d the Price. If not, I directed it to be pack’d up and sent home. All I desir’d of him, was to discharge what he ow’d to Mr. Strahan, Bookseller in London, one of my Friends who had credited him on my Recommendation. By this Post I receiv’d the enclos’d Letter, and understand the Things are all arrived. I shall be very glad to hear he does better in another Place, but I fear he will not for some Years be cur’d of his Fickleness, and get fix’d to any purpose. However we must hope for the best, as with this Fault he has many good Qualities and Virtues.
My Love to Brother and the Children, and to all that love you. I am, Dear Sister, Your affectionate Brother
B Franklin
